WARREN, J.,
dissenting.
I disagree with the majority’s resolution of defendant’s second assignment of error and would reverse the sentence of imprisonment, because the statute does not authorize it under the facts of this case.
Defendant was convicted under ORS 471.410(2), which provides specific penalties:
*741“(3) Upon violation of subsection (2) of this section, the court shall impose a mandatory minimum sentence as follows:
“(a) Upon a first conviction for the offense, a fine of $200.
“(b) Upon a second conviction for the offense, a fine of $1,000.
“(c) Upon a third or subsequent conviction for the offense, a fine of $1,000 and not less than 30 days of imprisonment.
“(4) The court shall not waive or suspend imposition of the minimum mandatory sentence required by subsection (3) of this section. In addition to the mandatory sentence the court may require the violator to make restitution for any damages * * * or may require participation in volunteer service * *
The majority finds this statute ambiguous when read with the general penalties provision in ORS chapter 471 (Liquor Control Act):
“(1) Except where other punishment is specifically provided for, violation of any provision of this chapter is a misdemeanor.” ORS 471.990(1).
I find no ambiguity requiring judicial construction in this statutory language. ORS 471.410(3) contains provisions for the punishment of violators. Accordingly, ORS 471.990(1) does not apply. The punishment provided by ORS 471.410(3) specifically requires imprisonment only on a third or subsequent conviction. ORS 471.410(3)(c). On first and second convictions, the latter being the case hére, the provisions of ORS 471.440(3) (a) and (b) limit the mandatory penalty to a specific fine. ORS 471.410(4) provides that, in addition to the mandatory minimum, the court may require a defendant to make restitution or do community service. In specifying what the court may do in addition to fining a defendant, the legislature has limited the court’s options to those specified.
The majority incorrectly relies on the legislative history of ORS 471.410 to uphold the jail sentence.
“Whatever the legislative history of an act may indicate, it is for the legislature to translate its intent into operational language. This court cannot correct clear and unambiguous language for the legislature so as to better serve what the court feels was, or should have been, the legislature’s intent.” *742Monaco v. U.S. Fidelity & Guar., 275 Or 183, 188, 550 P2d 422 (1976).
Particularly with respect to criminal statutes, the public interest is best served by enforcement consistent with the clear language of the statute. This court furthers that interest by declaring what the legislature has done, not what it should have done or, in our view, tried to do. If, as the majority contends, the clear language of the statute does not do what the legislature intended, the error should be corrected by statutory amendment, not judicial intejpretation.